Citation Nr: 1626965	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability manifested by sleepwalking.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded this case for further development in December 2011, July 2014, and December 2015.


FINDING OF FACT

The Veteran has a disability manifested by sleepwalking that as likely as not began during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a disability manifested by sleepwalking have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a disability manifested by sleepwalking is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

The Veteran contends that he suffers from a sleepwalking disorder that first manifested in service.

Legal Principles

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.

Only such conditions as are recorded in examination reports are to be considered as noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

Turning to the evidence of record, during an April 1968 pre-induction examination, the Veteran answered "no" to the question of whether he had ever been a sleepwalker, and no sleepwalking was noted on the physical examination report.  A June 1968 service treatment record shows that the Veteran was "sleepwalking and has attempted (while sleep walking) to strangle another trainee and to hang himself by using his dog tags around his neck."  A June 1968 mental hygiene consultation report indicates that "[e]valuation revealed no evidence of any mental condition which would warrant consideration for treatment."  The examiner concluded that the Veteran had "Personality, emotionally unstable, chronic, severe, manifested by inability to adjust to military environment, sleepwalking with attempts to hurt himself and others, failure to learn at language school, and poor motivation for military training."  The examiner also indicated that the "predisposition" was "[s]evere, lifelong history of maladaptive behavior" and that the Veteran's condition existed prior to service.  The examiner "strongly" recommended administrative separation.  The Board notes that records of the actual mental hygiene evaluation upon which these conclusions were based are not a part of the record.  

On a July 1968 Report of Medical History conducted as part of his discharge examination, the Veteran answered "yes" to the question of whether he had ever been a sleepwalker.  Also written on the form (in English) is the notation "Sleep walker since childhood."  The associated discharge examination report indicates that the Veteran was psychiatrically abnormal due to "personality, emotionally unstable, chronic, severe."  

The Veteran filed the instant claim in September 2006.

The Veteran was afforded a VA mental disorders examination in November 2006.  The Veteran reported no episodes of sleep walking since his military discharge, and he reported that he did not remember the episode of sleep walking while in the military.  The Veteran's wife reported that the Veteran has episodes of sleepwalking about twice per week.  The examiner indicated that the Veteran had a sleep impairment but that the Veteran "is not aware of walking while asleep, wife reported the symptom."  The examiner deferred making a diagnosis until review of a VA sleep disorder screening, scheduled for January 2007, and a VA sleep study "most probably" to be performed in April 2007.

A January 2007 rating decision denied the claim despite the deferred diagnosis based upon a finding that the Veteran's sleepwalking preexisted service such that a diagnosis was not necessary.

The Veteran underwent a VA sleep study in September 2007.  The report showed mild obstructive sleep apnea (OSA), as well as decreased REM and slow wave sleep.  The report indicated that sleep walking was not observed during the sleep study and that sleep walking "usually follow[s] slow wave sleep and [is] more common during childhood.  Episodes of sleep walking have been associated with OSA, sleep deprivation, sleeping in unfamiliar environment, among others."  The report recommended that the Veteran's OSA be treated before undertaking additional workup.

In a March 2008 statement, the Veteran reported that he did not have a sleepwalking condition prior to service.  He pointed out that he was drafted into service and that if he had a known sleepwalking condition, he would have mentioned it during his pre-induction examination because he did not want to go to Vietnam.  See March 2008 VA Form 9.

In June 2008, the Veteran testified a Decision Review Officer (DRO) hearing.  The Veteran testified that he was in good health prior to service and had never had any sleepwalking episodes.  He indicated that he had five separate episodes of sleepwalking while in service.  The Veteran testified that approximately one month after his discharge, he woke up to hair full of blood and he realized that he had slit eight rabbit's throats while sleepwalking.  He also testified to two other incidents where he woke to unfamiliar circumstances after apparently sleepwalking the night before.  The Veteran also testified that his wife gets afraid because he will try to run outside while he is sleepwalking.

The Board remanded this case for an addendum opinion in December 2011 after finding that the November 2006 VA examination was inadequate because the examiner indicated that additional information needed to be reviewed prior to making a diagnosis; however, such a review was never accomplished.  

In a January 2012 addendum, the November 2006 examiner opined that there was no objective evidence of a psychiatric disorder that had its onset in service, nor was there any objective evidence of an acquired psychiatric disorder that was etiologically related to the Veteran's active service.  The examiner reasoned that the September 2007 Nocturnal Polysomnography Study found that the Veteran had OSA, with no relationship whatsoever to the sleepwalking disorder reported by the Veteran's wife.  The examiner further noted that there was no evidence of psychiatric complaints, findings or treatment prior to, during, or after service.

The Board remanded this case in July 2014 for a new VA examination after finding that the January 2012 opinion was inadequate because the examiner misrepresented the September 2007 sleep study results and did not discuss the evidence of sleepwalking during and after service.  

In August 2014, the Veteran was afforded a VA examination for mental disorders where he reported that his wife died two weeks prior.  He also reported that during his service discharge examination, he did not understand English and therefore is unclear as to why it was noted on his discharge examination that he suffered from sleepwalking as a child.  He claimed he had no problems with sleepwalking until service.
  
The examiner noted the 1968 report of medical history which indicated that the Veteran had been a sleepwalker since childhood.  The examiner also noted that the medical examination was silent for a specific psychiatric diagnosis.  The examiner restated the Veteran's mild obstructive sleep apnea (OSA) diagnosis.  The Veteran reported that he had been feeling lonely and sad, and was having difficulty sleeping since his wife's death.  The examiner diagnosed the Veteran with uncomplicated bereavement disorder and opined that the Veteran did not have a current disability manifested by sleepwalking.  The examiner noted that although the service treatment records indicated evidence of sleepwalking, there was no mental status examination or documented evidence of a disorder under the Diagnostic and Statistical Manual of Mental Disorders (DSM).

The Board remanded this case in December 2015 for a new VA examination after finding that the August 2014 was inadequate because the examination was conducted so soon after the Veteran's wife's death and because the examination did not address whether sleepwalking was a disability in and of itself or whether sleep walking could be related to the Veteran's OSA.

The Veteran was afforded a VA sleep apnea examination in January 2016.  The examiner diagnosed the Veteran with sleep apnea.  The examiner also indicated that "[s]ince [s]leep walking is a neuropsychiatric condition, please refer to C&P Mental Disorders exam in which questions in the Remand...will be addressed."  

The Veteran was also afforded a VA mental disorders examination in January 2016.  The examiner indicated that the Veteran did not have a current mental disorder.  The examiner also indicated that the Veteran "[c]laims he had five sleepwalking episodes in his life total."  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The examiner also appears to have opined that the Veteran does not have a current sleepwalking disability because although the Veteran reports sleepwalking episodes the record does not show any formal sleepwalking diagnosis or treatment.  The examiner noted that the September 2007 sleep study did not report sleep walking and that a sleep study is "the most frequent and sensitive tool used for the evaluation and diagnosis of any sleep abnormality, including sleepwalking."  The examiner also noted that the Veteran's separation examination showed "sleepwalking since childhood," but "no further evaluation nor treatment nor complaint was found in record to support sleepwalking diagnosis."

Analysis

Initially, the Board points out that the Veteran denied a history of sleepwalking and was found to be psychiatrically normal with no other relevant abnormalities noted on his April 1968 service entrance examination.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

A review of the claims file fails to show clear and unmistakable evidence showing that sleepwalking existed prior to service.  Although the Veteran's discharge Report of Medical History indicates that the Veteran had been a sleepwalker since childhood, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Moreover, as detailed above, the Veteran has consistently denied episodes of sleepwalking prior to service.  The Board find the Veteran's statements about not understanding the questions on the discharge examination credible because, unlike the entrance examination, which was in Spanish; the separation examination was written in English.  Further, the statement that the Veteran had been a sleepwalker since childhood was written in English, which further calls into doubt that the Veteran was its author.  Accordingly, the Board finds that the presumption of soundness has not been rebutted, and the claim must be adjudicated on a direct service connection basis.

In order to establish direct service connection for a disorder, there must first be competent evidence of the current existence of the disability for which service connection is being claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Here, the Board acknowledges that there is no formal diagnosis of sleepwalking in the medical evidence of record.  However, the Board finds that sleepwalking is such a condition with "unique and readily identifiable features" that is "capable of lay observation."  Thus, the Veteran's and the Veteran's wife's statements regarding experiencing episodes of sleepwalking, if found to be credible, are competent and sufficient to establish a diagnosis of a sleepwalking disability.  

There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements.  Nor is there any reason to doubt the credibility of his wife's statements that the Veteran was sleepwalking twice a week.  

The Board has considered undertaking further development on the medical question at issue, namely, whether the Veteran has a current disability manifested by sleepwalking.  However, this claim has been pending for several years and the Board believes that an additional remand or other action to obtain another VA medical opinion would only serve to unnecessarily delay adjudication of the Veteran's claim without providing any additional substantive clarification.

In light of the competent and credible evidence that the Veteran has had episodes of sleepwalking since service, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

As the record clearly shows that the Veteran experienced episodes of sleepwalking in service, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.  

Given that the Board has determined that the Veteran suffered from sleepwalking during service and that he has a current diagnosis of sleepwalking based on similar symptoms, the Board finds that the Veteran's sleepwalking disability at least as likely as not began during service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.

In so finding, the Board acknowledges the negative VA opinions.  The Board finds these opinions minimally probative as they appear to be based on the lack of a diagnosis of sleepwalking in the post-service treatment records.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  

Moreover, although the November 2012 and January 2016 examiners noted that the September 2007 sleep study was negative for sleepwalking, neither examiner commented on or discussed the significance of the sleep study's findings that Veteran exhibited slow wave sleep and that sleep walking "usually follow[s] slow wave sleep.  Nor did the examiners discuss the fact that the sleep study did not rule out sleepwalking as a diagnosis.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015); see also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the evidence shows that the Veteran currently has a sleepwalking disorder and that his symptoms of sleepwalking began during service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a disability manifested by sleepwalking, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a disability manifested by sleepwalking is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


